DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana et al. (US 9,444,212) hereafter Tachibana.
Regarding claim 1, Tachibana discloses an electric cable with a terminal 10 in which an end of the  electric cable is connected to the terminal 11, comprising: the electric cable 13, which comprises a core wire 14 that is a bundle of a plurality of wire strands 14a, and the terminal 11, which comprises 
    PNG
    media_image1.png
    291
    655
    media_image1.png
    Greyscale
a connection portion 25 that is connected to the core wire 14 that is exposed at the end of the electric cable 10, wherein the core wire 14, which is placed on the connection portion 25, comprises a welded portion WP (see annotated fig. ) that is ultrasonic welded to the connection portion 25 (see paragraph 21), wherein the welded portion WP  (fig. 8) comprises a high compression portion (51), 52 (fig. 8) where the core wire is compressed, and a low compression portion 53, 54, 55, 56, 57, 58 that is positioned closer than the high compression portion 52 to the end of the electrical cable, and the compression portion is compressed at a compression that is lower than that of the high compression portion.  
It is to be noted that High compression and Low compression are relative terms and renders the claimed limitation.
Regarding claim 2, Tachibana discloses the compression of the low compression portion is continuously reduced with increasing distance from the high compression portion (see fig. 8).
Regarding claim 3, Tachibana discloses the compression of the low compression portion is reduced stepwise with increasing distance from the high compression portion (see fig. 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana.
Regarding claim 4, Tachibana discloses all the structural limitation as stated above in claims 1-3, above.
However Tachibana does not discloses the method steps claimed by this claim.
It would have been obvious to follow the method steps as disclosed in claim 4 in order to manufacturing the electric cable with the terminal.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that, (However, this asserted "welded portion" is only the weld bead portion 25A of a tube-shaped portion 25 of a female type terminal of the terminal 11, which is formed after the other end of the tube-shaped portion 25 is crushed. In other words, the weld bead portion 25A, or any portion "to the left" of this weld bead portion 25A, is simply not a welded portion of the core wire portion 14 (i.e., a "welded portion" that the "core wire" comprises, as independent claim 1 requires)”.
Examiner respectfully disagrees, as the examiner does not asserted 25A as welded portion of the core wire. For the better understanding, the examiner has inserted an annotated fig. to show, what portion of core wire (as indicated as WP, as sated above) as a welded portion, which can be welded by ultrasonic welding. It is also to be noted that any portion of the core wire can be welded by any known method such as ultrasonic weld(ed) as claimed. Ultrasonic welding process or method is not an invention of this claim, it is already known.
Moreover, it is to be noted that the claimed limitation “ultrasonic welded” is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
 Furthermore the applicant argues that, “TACHIBANA indeed at least does not disclose or render obvious that "the core wire, which is placed on the connection portion, comprises a welded portion," much less does this reference disclose or render obvious "a welded portion that is ultrasonic welded to the connection portion." In fact, TACHIBANA purely mentions that "[t]he bonding to form the tube-shaped portion 25 [i.e., that is part of the terminal 11] is preferably performed by laser welding, but a welding method such as . .. Ultrasonic welding. .. or the like may be used,"1 and TACHIBANA teaches or suggests nothing, whatsoever, about any welded portion of the core wire portion 14 1 See, col. 6, lines 33-37 of TACHIBANA.” Tachibana used a laser welding, but also discloses that Ultrasonic welded can be used, i.e. ultrasonic welding process or method is known and disclosed by the prior art of Tachibana, thus the prior art of Tachibana reads on this claim. 
 	Furthermore, the applicant argues that, “Second, TACHIBANA also fails to disclose or render obvious "wherein the welded portion comprises a high compression portion where the core wire is compressed, and a low compression portion that is positioned closer than the high compression portion to the end of the electric cable, and the low compression portion is compressed at a compression that is lower than that of the high compression portion." Not only does TACHIBANA fail to disclose or render obvious the claimed "welded portion" that a core wire comprises, as explained above, but Applicants respectfully submit that it is even further apparent that the Examiner's asserted "high compression portion" (i.e., closed portion 51 and first cylinder portion 52) and asserted "low compression portion" (i.e., second diameter-increasing portion 53, second cylinder portion 54, third diameter-increasing portion 55, third cylinder portion 56, fourth diameter-increasing portion 57, and fourth cylinder portion 58) are plainly portions of the tube-shaped portion 25,2 and not compressed portions of any precise "welded portion" of the core wire 14 that is "ultrasonic welded' to the tube-shaped portion 25” Examiner respectfully disagrees as distal end portion or any portion of the core wire can be read as welded portion, as there is no particular structure of the welded portion of core wire is defined in the claim. 
	Claim 4 is rejected as stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831